  Case 3:19-cv-00710 Document 225 Filed 07/02/21 Page 1 of 2 PageID #: 11834




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

 JONATHAN R., et al.,                            )
                                                 )
 Plaintiffs,                                     )
                      v.                         )
                                                 )
 JIM JUSTICE, in his official capacity as        )    Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,              )
                                                 )
 Defendants.                                     )

  AMENDED NOTICE OF WITHDRAWAL OF REBECCA E. SMITH AS COUNSEL
                        FOR DEFENDANTS
        Pursuant to Local Rule 83.4(a), Rebecca E. Smith hereby gives notice of her withdrawal

as counsel for Defendants: Bill Crouch, Jim Justice, Jeremiah Samples, Linda Watts, West

Virginia Department of Health and Human Resources. Defendants will continue to be

represented by Caroline M. Brown, Philip J. Peisch, and Julia M. Siegenberg, all of whom are

already representing Defendant, and have entered notices of appearance before this Court.

Defendants, by and through counsel, have consented to this withdrawal.




                                            Respectfully submitted,

July 2, 2021                                /s/ Rebecca E. Smith
                                            Rebecca E. Smith
                                            Brown & Peisch PLLC
                                            1233 20th Street NW, Suite 505
                                            Washington, DC 20001
  Case 3:19-cv-00710 Document 225 Filed 07/02/21 Page 2 of 2 PageID #: 11835




                                   CERTIFICATE OF SERVICE

       I, Rebecca E. Smith, hereby certify that I caused a true and correct copy of Amended Notice

of Withdrawal of Rebecca E. Smith as Counsel for Defendants to be delivered to the following via

ECF notification:

                      Marcia Robinson Lowry
                      Dawn J. Post
                      Allison Mahoney
                      A Better Childhood
                      355 Lexington Ave. Floor 16
                      New York, NY 10017

                      Richard W. Walters
                      J. Alexander Meade
                      Shaffer & Schaffer, PLLC
                      2116 Kanawha Blvd East
                      P.O. Box 3973
                      Charleston, WV 25304

                      Lori Waller
                      Disability Rights of West Virginia
                      1207 Quarrier Street, Suite 400
                      Charleston, WV 25301


July 2, 2021                                        /s/ Rebecca E. Smith
                                                    Rebecca E. Smith
                                                    Philip J. Peisch
                                                    Caroline M. Brown
                                                    Julia M. Siegenberg
                                                    Brown & Peisch PLLC
                                                    1233 20th Street NW, Suite 505
                                                    Washington, DC 20001

                                                    /s/ Steven R. Compton
                                                    Steven R. Compton (WVSB #6562)
                                                    West Virginia Attorney General’s Office
                                                    812 Quarrier Street, 2nd Floor
                                                    Charleston, WV
